DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	The amendment filed 12/17/20 has been accepted and entered. Accordingly, claims 7, 13 and 19 are amended. As a result of the amendments to independent claims 7 and 13, the claims are subject to a restriction requirement as detailed below.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, directed to a method including “in response to the receiving of the input indicating the selection of the at least one service point,  . . . . automatically causing selection occurs for whichever of the map display area or the route display area that was not selected at the receiving of the input indicating the selection of the at least one service point”
II. Claims 7-12, directed to an apparatus comprising at least one processor including “in response to the receiving of the input indicating the selection of the at least one service point in the map display area or the route display area, generate, at the route display area or the map display area, one or more statistics that indicate whether an additional service point needs to be added to the route or removed from the route in order to add or remove a delivery or pickup location associated with the one or more shipments”. 
III Claims 13-20, directed to a computer program product comprising at least one non-transitory computer-readable storage medium to carry out the process of “receiving a request to deliver or pickup one or more items to or from one or more service points, the one or more service points correspond to one or more delivery or pickup locations of a carrier's transportation and logistics network; receive user input identifying a geographic area in which to create a new route to perform one or more deliveries or one or more pickups at the one or more service points; in response to the receiving of the user input and based at least in part on the request, cause display, via an interface comprising a map display area and a route display area, of at least a portion of the geographic area as a digital map via the map display area of the interface, wherein the digital map comprises the one or more service points represented on the digital map”

The inventions are distinct, each from the other because of the following reasons:
Inventions I –III are related as process and apparatus.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case, the process inventions (I and III) can be used to practice another materially different apparatus, for example, an apparatus that does not require generation of statistics on a route display or map display area, that indicate whether an additional service point needs to be added or removed, specifically in response to receiving an input indicating the selection of the at least one service point in the map display area, as is required in the apparatus of claim 7, invention II (“in response to the receiving of the input indicating the selection of the at least one service point in the map display area or the route display area, generate, at the route display area or the map display area, one or more statistics that indicate whether an additional service point needs to be added to the route or removed from the route in order to add or remove a delivery or pickup location associated with the one or more shipments”) and not required in invention I or III. For example, the process inventions could automatically populate statistics without receiving a user input selection of a service point (i.e., claim 1 “in response to the receiving of the input indicating the selection of the at least one service point . . . generate, at the route display area or the map display area, one or more statistics that indicate whether an additional service point needs to be added to the route or removed from the route” and Spec. ¶¶ 96 “in one embodiment . . . when the mapping/routing interface initially opens or displays . . . its information/data will be populated in the appropriate areas/portions: route/region statistics”). 
In addition, process inventions I and III could be practiced by an apparatus that does not generate statistics at all in response to a service point selection, thereby reducing processing and map upload time. 
In addition, process inventions I and III could be practiced by an apparatus that does not require statistics to be generated “in order to add or remove a delivery or pickup location associated with the one or more shipments”, for example, to allow for a user to manually determine whether to add or remove pickup or delivery locations without statistic related constraints (i.e., Spec. ¶107 “users . . . modify the one or more existing routes manually, semi-automatically and/or fully automatically . . . user . . . can select in another embodiment computing entity 110 can suggest and/or carry out modifications . . . in a semiautomatic or fully automatic manner . . . modification may require user approval . . . or be carried out in a fully automated manner”; ¶123 in one embodiment . . . users . . . manual edit feature to manually move newly inserted work anywhere inside the destination route/ region address grid”). 
In addition, the apparatus invention II could be practiced by a materially different process.  For example, the claim 7 invention II could be practiced by a process that does not require a computer readable program code to receive a request to deliver or pickup one or more items to or from one or more service points that “correspond to one or more delivery or pickup locations of a carrier's transportation and logistics network” wherein in order to display service points on a map or route display, the computer readable program code must receive both user input and the request related service points of a carriers transportation and logistics network (i.e., claim 13 “in response to the receiving of the user input and based at least in part on the request, cause display”) as required in process claim 13.  
For example, the apparatus invention II could be practiced by a process that 1) can generate service points on a map or route display without being based on a request received at a computer readable program code wherein the request itself includes service points, or 2) a process that has delivery or pickup locations that are not part of carriers transportation and logistics network, i.e., a process used by, for example, a doordash or uber eats type application wherein delivery or pickup locations are not necessarily part of a carriers transportation and logistics network and does not use electronic package data to determine pickup locations (i.e., Spec. ¶109, wherein items for delivery or pickup are entered into the carriers transportation and logistics network via electronic package data) or for example, an alternative process described in the specification wherein locations are based on historical shipping information / data/ trends or the like (Spec. ¶109 “service points, stops, addresses, UOWs, EOWs, pickups, and/or the like) . For example, for UOWs, the forecasted UOWs can be determined based at least in part on historical shipping information/data, trends, and/or the like. Similarly, the actual UOWs can be determined based at least in part on electronic package data (EPD) for items that have been ingested into or are expected to be ingested into the carrier's transportation and logistics network”). 

the inventions have acquired a separate status in the art in view of their different classification, for example, invention III would require search in G06Q10/08355, logistics, inventory or stock management with respect to relationships between shipper and carrier, routing methods, not required for invention I or II; invention II would require search in G01C21/3697, output arrangements of routes, output of additional, non-guidance related information (i.e., statistics), not required in invention I or III. 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). For example, invention II would require additional text search terms related to automated retrieval of service point using statistics and invention III would require additional text search terms related to prior art disclosing service points corresponding to locations of a carriers transportation and logistics network, for example, by searching the process of registering electronic package data as a means to input a package into the carrier network to produce a service point within a logistics database. 
The examiner has required restriction between apparatus and process inventions. Where applicant elects an apparatus/ process, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.